DETAILED ACTION
This office action is in response to the amendment filed 10/15/2021 in which Claims 2-16, 18-21 are allowed.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/15/2021, with respect to Claims 16, 18-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 16, 18-21 have been withdrawn. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/13/21 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 2-16, 18-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 2 and 16, Meiyappan teaches adaptive cancellation logic coupled to a receive path, notch filters coupled to transmitters and adaptive cancellation control logic and further, adaptive cancellation logic that uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. With respect to Claim 2, the Meiyappan reference taken alone or in combination, fails to disclose, teach or fairly suggest “a plurality of transmit radio frequency (RF) chains, wherein each transmit RF chain is configured to convert from a respective one of a plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals; a plurality of 
With respect to Claim 16, the Meiyappan reference taken alone or in combination, fails to disclose, teach or fairly suggest “a plurality of antenna elements; a plurality of transmit radio frequency (RF) chains coupled to at least one of the plurality of antenna elements; a plurality of receive RF chains coupled to at least one of the plurality of antenna elements; a plurality of RF cancellation combiners coupled to the plurality of receive RF chains; a plurality of adaptable RF transversal filter sets coupled to the plurality of RF cancellation combiners and coupled to the plurality of transmit RF chains; one or more modulator cores; and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores wherein the radio is configured to perform adaptable RF cancellation for reduction of one or more transmit signals at a receiver within the radio" as recited and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI GILES/
Examiner, Art Unit 2694

/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625